Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 4, 2017

                                    No. 04-16-00828-CV

                                    Patricia SKELTON,
                                          Appellant

                                              v.

                                     Guy James GRAY,
                                         Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 16416A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
    The Appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to May 8, 2017.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court